1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO TRUJILLO CRUZ,                         )   Case No.: 1:18-cv-01641-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S REQUESTS TO
13          v.                                            PROVIDE A COPY OF THE COMPLAINT
                                                      )
14                                                    )   [ECF Nos. 16, 17]
     B. BAKER.,
                                                      )
15                                                    )
                    Defendant.                        )
16                                                    )
                                                      )
17                                                    )
18          On January 17, 2019, the instant case filed pursuant to 42 U.S.C. § 1983, was dismissed for
19   Plaintiff’s failure to pay the filing fee and judgment was entered. (ECF Nos. 8, 9.)
20          On January 30, 2019, Plaintiff filed a notice of appeal in the United States Court of Appeals for
21   the Ninth Circuit. (ECF No. 10.)
22          On March 11, 2019, and March 25, 2019, Plaintiff filed requests to provide him with a copy of
23   the operative complaint. Inasmuch as Plaintiff’s appeal was dismissed on July 31, 2019, Plaintiff’s
24   requests for a copy of the operative complaint shall be denied as moot. In addition, Plaintiff is advised
25   that the Clerk’s office does not ordinarily provide free copies of case documents to parties. If Plaintiff
26   wishes to obtain copies of all of the documents filed in this case at his expense, the Clerk’s office will
27   provide copies of documents and of the docket sheet at $0.50 per page upon written request,
28   prepayment of the copy fees (checks and money orders in the exact amount should be made payable to
                                                          1
1    “Clerk, USDC”), and submission of a large, self-addressed stamped envelope. See 28 U.S.C. §

2    1914(b).

3             Accordingly, it is HEREBY ORDERED that Plaintiff’s requests for a copy of the complaint

4    (ECF Nos. 16, 17) are DENIED as moot.

5
6    IT IS SO ORDERED.

7    Dated:     August 14, 2019
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
